Title: From Thomas Jefferson to André Limozin, 29 July 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris July 29. 1787.

I am favored with your letter of the 20th. inst. and will pay your draught for the sum due you at sight. I wish the three boxes of books may have arrived so as that the expences of them may be added to your bill, that I may be enabled to put them into the accounts I shall send by the packet which sails next. The vessel in which my seeds should have come, belonged to Shore, McConnico & Ritson, merchants of Petersburg in Virginia, and was to sail last March from Virginia for Havre de Grace.I think it probable that the Emperor and his subjects of the Austrian Netherlands may be engaged in a contest of arms. It is possible also that the affairs of Holland may in the end involve France, England, and Prussia in a war. But France and England are so little in a condition for war that they will avoid it if possible: at any event they will by negotiation draw the discussions into length, and if they cannot prevent a war they will retard the moment of commencing it. I do not apprehend that any thing now at sea will be in danger before it gets into port. If this subject continues interesting to you,  I shall chearfully communicate to you from time to time any change of appearances which may occur.—I would wish always to send my American dispatches without their passing thro’ the post office, where they are opened. They should go by a courier from hence. But would the officers of the Packet (when there is no passenger) be at liberty to receive and carry my letters? I should think myself safe in their hands. I have the honor to be with sentiments of
P.S. In the moment of sealing my letter, I receive your favor of the 27th. inclosing the bill of lading for the three boxes of books, and the account for the expences. Be so good therefore as to add this to the former sum in your draught.

